Citation Nr: 1722563	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to May 1958 and from May 1958 to September 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file.

These matters were previously remanded by the Board in April and October 2015 and April 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not establish that the Veteran has an additional disability as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment or that any additional disability was caused by an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R.           § 3.361 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  See November 2009 VCAA Correspondence. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, it is also satisfied.  38 C.F.R. § 3.159 (c)(4).  The record includes lay statements, testimony, examination reports as well as service, VA and private treatment records.  The development requested on remand has been substantially completed.  An adequate VA opinion was obtained in October 2016.  The opinion was predicated on a substantial review of the record, including clinical findings, and consideration of the Veteran's complaints and symptoms.  The available medical evidence is therefore sufficient for adjudication.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the Veteran.

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014). 

To obtain compensation, a claimant must show: (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151 (a) (West 2014); 38 C.F.R. § 3.361 (c)(1), (d)(1) (2016). 

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361 (b).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements. Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

The Veteran essentially contends that as a result of March 2009 VA treatment he developed extreme chest pain and a diminished speaking ability.  See Board Hearing Testimony.  He reports that while undergoing an intubated biopsy, surgeons improperly cut his pulmonary artery causing excessive bleeding and rendering him near death.  In turn, he developed chronic residuals.  See February 2010.  A signed informed consent document is of record.  

VA treatment records confirm that on March 16, 2009 the Veteran underwent surgery at the Houston VAMC.  In relevant part, he initially underwent a mediastinoscopy, mediastinal lymph node biopsy and open packing of the resulting wound because of excess bleeding.  See March 16, 2009 Operation Report.  He was then transferred to the intensive care unit.  Shortly after being admitted to the unit, the Veteran's bleeding increased to a level which required additional emergency surgery.  His surgeons performed a median sternotomy and applied vascular clips to control his bleeding.  Post-surgery, records reflect continued reports of hoarseness which persisted after his discharge from the hospital on March 27, 2009.  See VAMC Houston Treatment Records.  

With regard to the element of disability, the evidence establishes that Veteran suffered from the additional disability of chronic hoarseness following surgery.  Statements from the Veteran's private physician, Dr. W. P., D.O., indicate that prior to his VA surgery he did not suffer from chronic hoarseness.  See September 2010 and June 2016 Correspondence.  The October 2016 VA examiner likewise confirmed that his chronic hoarseness was secondary to his VA surgeries.  In relevant part, the examiner rationalized that treatment records prior to surgery were positive for diminished vocal ability, but negative for reports of hoarseness.  Comparatively, post-surgery, the Veteran was hoarse immediately.  In light of these clinical statements, the first and second elements for establishing entitlement under 38 U.S.C.A. § 1151 are met.

The remaining consideration is establishing whether the Veteran's disability was either caused by negligence or unforeseeable.  The record fails to support either finding.  Rather, the 2016 examiner opined that the Veteran's hoarseness was foreseeable and was not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

As to foreseeability, the Board first acknowledges that the examiner's finding of fact suggested that the Veteran's disability was unforeseeable.  The Board considers this finding to be a typographical error as it directly contradicts the examiner's adjoining rationale.  The examiner indicated that all surgeries have risks.  More importantly, she emphasized that any physician would know that nerve damage causing hoarseness can occur with both intubation and biopsy of the paratrachael lymph nodes.  The examiner clarified that such a complication was possible "no matter how skilled the provider."  Crucially, and as highlighted by the examiner, this determination falls in line with the Veteran's signed consent form which noted total vocal paralysis as a potential risk.  In this regard, by the Veteran consenting to potentially losing the ability to speak, he also consented to the possibility of suffering less impairing speech disabilities such as being hoarse.

That said, the examiner indicated that there was no evidence of lack of skill on the part of the primary presiding surgeon Dr. F. B., MD.  Notably, Dr. B. had nearly two decades worth of experience at the time of the surgery.  The examiner indicated that all steps taken by the treating physicians were appropriate and timely, including expediting his second surgery.  As rationale, the examiner cited to the rapid response of his surgical teaming which prevented coding or the need for resuscitation.  

The examiner then clarified that the extensive bleeding the Veteran experienced following surgery was not due to "clipping of his pulmonary artery" as proffered by the Veteran's daughter, who is a trained nurse.  See August 2012 Correspondence.  Instead, clinical records clearly indicated the bleeding was caused by "a vascular pedicle running over a large subcarinal node that had been biopsied."  Additionally, in rationalizing the extent of bleeding, the examiner cited to post-surgery clinical records noting that the Veteran had been taking "up to 5 aspirins/Excedrins" daily.  The examiner explained that these medications have a coagulating effect on blood could have exacerbated the Veteran's bleeding.  The examiner again emphasized that per the Veteran's signed consent form he was well aware of the potential for "bleeding" as a result of his surgery.

The Board finds this opinion high probative as the examiner considered the entirety of the record and addressed clinical and lay assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, this opinion is deemed the most probative evidence of record, as the examiner is the only medical expert to competently opine as to foreseeability or negligence.  Comparatively, Dr. P. merely noted the presence of additional disability post-surgery with no further discussion.  Based on the foregoing, the Board finds an additional disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment nor was any additional disability caused by an event that was not reasonably foreseeable.  

In making this determination, consideration has been given to the Veteran and other lay persons assertions, in essence indicating that the surgeries were unnecessary and poorly executed.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Vocal cord disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Special consideration has been given to H. G.'s assertion that an unskilled surgeon "clipped" the Veteran's pulmonary artery.  However, as she has not provided clinical evidence or rationale for supporting this finding, her statements are deemed conclusory.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement).  These assertions are also comparatively considered less probative than the 2016 VA examiner's opinion which was predicated on a thorough review and exacting discussion of the clinical evidence.

Lastly, the Board finds insufficient evidence to support entitlement to 1151 benefits for an additional disability manifested by chronic chest pain.  Here the record is silent as to a nexus between his pain and current diagnoses.  Additionally, Dr. P. and the 2016 VA examiner note hoarseness as the Veteran's sole post-surgery residual.  There is no indication that the Veteran or his spouse is competent to etiologically link any such pain to a current diagnosis.  The record is also negative for evidence of either individual having the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record.  
 
In conclusion, the Board finds that compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of VA treatment is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


